Case 18-27705   Doc 42   Filed 10/27/20 Entered 10/27/20 11:22:08   Desc Main
                           Document     Page 1 of 4
Case 18-27705   Doc 42   Filed 10/27/20 Entered 10/27/20 11:22:08   Desc Main
                           Document     Page 2 of 4
Case 18-27705   Doc 42   Filed 10/27/20 Entered 10/27/20 11:22:08   Desc Main
                           Document     Page 3 of 4
Case 18-27705   Doc 42   Filed 10/27/20 Entered 10/27/20 11:22:08   Desc Main
                           Document     Page 4 of 4
